            Case 3:20-cv-02017-YY     Document 4    Filed 11/20/20   Page 1 of 18




Edward H. Trompke, OSB #843653
ed.trompke@jordanramis.com
Joseph A. Rohner IV, OSB #064919
joseph.rohner@jordanramis.com
Christopher K. Dolan, OSB #922821
chris.dolan@jordanramis.com
JORDAN RAMIS PC
Two Centerpointe Dr., 6th Floor
Lake Oswego, Oregon 97035
Telephone: (503) 598-7070
Facsimile: (503) 598-7373

Attorneys for Plaintiffs Oregon Restaurant and
Lodging Association and Restaurant Law
Center

Angelo I. Amador (Pro Hac Vice Admission Pending)
aamador@restaurant.org
RESTAURANT LAW CENTER
2055 L Street, NW, Suite 700
Washington, DC 20036
Telephone: (202) 492-5037
Facsimile: (202) 331-2429

Attorney for Plaintiff Restaurant Law Center




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

OREGON RESTAURANT AND LODGING                    Case No. 3:20-cv-2017
ASSOCIATION, an Oregon Domestic Non-
Profit Corporation; and RESTAURANT LAW           PLAINTIFFS’ MOTION FOR
CENTER,                                          TEMPORARY RESTRAINING ORDER

                Plaintiffs,                      EXPEDITED CONSIDERATION
                                                 REQUESTED
       v.
                                                 REQUEST FOR ORAL ARGUMENT
KATE BROWN, in her official capacity as the
Governor of the State of Oregon,

                Defendant.


Page 1 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                         54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY         Document 4       Filed 11/20/20     Page 2 of 18




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to L.R. 7-1(a)(1), conferral on this motion with defendant is not required.

                        RULE 65 - EFFORT TO PROVIDE NOTICE

       The undersigned attorney Edward Trompke certifies that on November 20, 2020, he

attempted to notify both plaintiff’s General Counsel and the Oregon Attorney General that

plaintiffs were filing the above-entitled proceeding, and that plaintiffs would be seeking issuance

of a temporary restraining order enjoining Executive Order 20-65. Voicemails were left

indicating these intentions with both General Counsel and the Attorney General, together with

Mr. Trompke’s contact information. An assistant at the Attorney General’s office called back

and asked that all contact go through the Trial Division of DOJ. Upon calling the Trial Division,

Mr. Trompke was not connected to an attorney, but was asked to email the pleadings to an

individual in the Trial Division when they are complete. As of the filing of this motion, neither

counsel has contacted the undersigned counsel.

                                            MOTION

       Pursuant to Fed. R. Civ P. 65, plaintiffs move for issuance of a temporary restraining

order, together with an order requiring defendant to show cause why a preliminary injunction

should not be issued. This motion is supported by the Declarations of Chad West (“West Dec.”),

Jason Brandt (“Brandt Dec.”), Dani Rosendahl (“Rosendahl Dec.”), and Dean Griffith (“Griffith

Dec.”), the records and files herein, and the points and authorities which follow.

                                POINTS AND AUTHORITIES

                                      Factual Background

       On Tuesday, November 17, 2020, Oregon Governor Kate Brown, defendant, acting in her

official capacity, issued Executive Order 20-65 entitled “Temporary Freeze to Address Surge in



Page 2 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                54164-78821 4814-5927-2914.6
            Case 3:20-cv-02017-YY      Document 4       Filed 11/20/20      Page 3 of 18




COVID-19 Case in Oregon” (“EO 20-65.”), a copy of which Plaintiffs attach with this Motion.1

EO 20-65 took effect less than 24 hours later on Wednesday, November 18, 2020, and it will

remain in effect through Wednesday, December 2, 2020, “unless extended or terminated earlier

by the Governor.”2 Id.

       Specific to these plaintiffs, EO 20-65 provides in pertinent part:

       4.       Business and sector-specific restrictions during the freeze period.
                Pursuant to ORS 401.168(1), ORS 401.188(1) to (3), and ORS
                433.441(3)(a), (b), and (f), business must comply with any applicable
                OHA guidance, including but not limited to employer guidance, and face
                coverings guidance, which may be amended from time to time.
                Additionally, the following requirements apply:

                a.     Food and drink establishments:

                       (1)    During the freeze period, restaurants, bars,
                              taverns, brew pubs, wine bars, wineries,
                              cafes, food courts, coffee shops, clubs, or
                              other similar establishments that offer food
                              or drink may not offer or allow on-premises
                              consumption of food or drink, inside or
                              outside. Establishments may offer food or
                              drink for off-premises consumption (e.g.
                              take-out or drive through (or for delivery).

                       (2)    Paragraph 4(a) of this Executive Order does
                              not apply to health care facilities, child care
                              facilities, workplaces, government buildings,
                              emergency response activities, school-based
                              food programs, encampments of people
                              experiencing homelessness, and shelter and
                              mal programs serving vulnerable
                              populations. Such places are encouraged to
                              use physical distancing, staggered schedules,
                              take-out, and other similar measures to
                              reduce the risk associated with the spread of



1
  Also available at https://www.oregon.gov/gov/Documents/executive_orders/eo_20-65.pdf
(visited November 19, 2020).
2
  This period of time is identified in EO 20-65 as a “freeze period.”


Page 3 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                54164-78821 4814-5927-2914.6
            Case 3:20-cv-02017-YY      Document 4      Filed 11/20/20       Page 4 of 18




                              COVID-19, and must follow any applicable
                              OHA guidance.

       Id. EO 20-65, however, also provides that certain “sectors of Oregon’s economy may

continue to operate during the freeze period(.)” Id. Specifically, EO 20-65 provides:

       4.       Business and sector-specific restrictions during the freeze period.

                ***

                c.     Certain sectors subject to OHA guidance during freeze
                       period. * * * Activities and business subject to this
                       requirement including, but are not limited to:

                       (1)    Grocery stores and pharmacies may
                              continue to operate, but are limited to 75%
                              capacity;

                       (2)    Retail, farmer’s markets, indoor and outdoor
                              malls, and state agency operations that serve
                              the public may continue to operate, but are
                              limited to 75% capacity.

                       (3)    Personal services, as defined in OHA
                              guidance;

                       (4)    Outdoor recreation and outdoor sports,
                              including Division I college sports;

                       (5)    Drive-ins;

                       (6)    Transit, youth programs, self-service
                              operations, and such other sectors for which
                              OHA issues freeze period guidance.

Id. (Emphasis added.) Finally, as pertinent here, EO 20-65 provides an enforcement

mechanism, which includes “civil penalties” up to a “maximum fine of $500 per day per

violation(,)” and for any person “knowingly violating” EO 20-65, “upon conviction thereof, be

guilty of a Class C misdemeanor, which is punishable by 30 days in jail or a fine of $1,250 or

both.” Id.

///


Page 4 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                54164-78821 4814-5927-2914.6
          Case 3:20-cv-02017-YY          Document 4       Filed 11/20/20      Page 5 of 18




                   Standard for Issuance of a Temporary Restraining Order

       In order to obtain a temporary restraining order (“TRO”), plaintiffs must demonstrate (1)

they are likely to succeed on the merits, (2) that they are likely to suffer irreparable harm in the

absence of preliminary relief, (3) the balance of equities weighs in plaintiffs’ favor, and (4) it is

in the public’s best interest that a TRO (and preliminary injunction) be issued. Winter v. Natural

Res. Def. Council, 129 S.Ct. 365, 374 (2008). When the government is a party, the last two

factors of the injunction analysis merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092

(9th Cir. 2014); Index Newspapers LLC v. City of Portland, -- F.Supp. 3d --, 2020 WL 4883017,

at *26 (D. Or., Aug. 20, 2020, Simon, J.).

       Further addressing this standard, the Ninth Circuit, in Alliance for the Wild Rockies v.

Cottrell, 632 F.3d 1127, 1131-35 (9th Cir. 2011), stated:

               The majority opinion in Winter did not, however, explicitly discuss
               the continuing validity of the “sliding scale” approach to
               preliminary injunctions employed by this circuit and others. Under
               this approach, the elements of the preliminary injunction test are
               balanced, so that a stronger showing of one element may offset a
               weaker showing of another. For example, a stronger showing of
               irreparable harm to plaintiff might offset a lesser showing of
               likelihood of success on the merits. * * * This circuit has adopted
               and applied a version of the sliding scale approach under which a
               preliminary injunction could issue where the likelihood of success
               is such that “serious questions going to the merits were raised and
               the balance of hardships tips sharply in [plaintiff's] favor.” * * *
               That test was described in this circuit as one alternative on a
               continuum. * * * The test at issue here has often been referred to as
               the “serious questions” test.

               ***

               For the reasons identified by our sister circuits and our district
               courts, we join the Seventh and the Second Circuits in concluding
               that the “serious questions” version of the sliding scale test for
               preliminary injunctions remains viable after the Supreme Court's
               decision in Winter. In this circuit, the test has been formulated as
               follows:


Page 5 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                   54164-78821 4814-5927-2914.6
            Case 3:20-cv-02017-YY        Document 4       Filed 11/20/20     Page 6 of 18




                       A preliminary injunction is appropriate when a
                       plaintiff demonstrates ... that serious questions
                       going to the merits were raised and the balance of
                       hardships tips sharply in the plaintiff's favor.

                * * * Of course, plaintiffs must also satisfy the other Winter
                factors.

(Citations omitted.)

       1.       Plaintiffs are likely to succeed on the merits.

       “There is some uncertainty as to the exact degree of likely success that stay petitioners

must show, due principally to the fact that courts routinely use different formulations to describe

this element of the stay test.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). The

Leiva-Perez Court added:

                There are many ways to articulate the minimum quantum of likely
                success necessary to justify a stay—be it a “reasonable
                probability” or “fair prospect,” * * *; “a substantial case on the
                merits,” * ** or, * * * that “serious legal questions are raised.” We
                think these formulations are essentially interchangeable, and that
                none of them demand a showing that success is more likely than
                not. Regardless of how one expresses the requirement, the idea is
                that in order to justify a stay, a petitioner must show, at a
                minimum, that she has a substantial case for relief on the merits.

Id. at 967-68. (Citations omitted.)

                a.     Equal Protection and Due Process.

                All persons born or naturalized in the United States, and subject to
                the jurisdiction thereof, are citizens of the United States and of the
                state wherein they reside. No state shall make or enforce any law
                which shall abridge the privileges or immunities of citizens of the
                United States; nor shall any state deprive any person of life,
                liberty, or property, without due process of law; nor deny to any
                person within its jurisdiction the equal protection of the laws.

U.S. Const., amend XIV, art. I.

       “The purpose of the equal protection clause of the Fourteenth Amendment is to secure

every person within the state's jurisdiction against intentional and arbitrary discrimination,

Page 6 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                   54164-78821 4814-5927-2914.6
          Case 3:20-cv-02017-YY           Document 4        Filed 11/20/20   Page 7 of 18




whether occasioned by express terms of a statute or by its improper execution through duly

constituted agents.” Sunday Lake Iron Co. v. Wakefield to., 247 U.S. 350, 352 (1918). The U.S.

Constitution requires, “essentially * * * that all persons similarly situated should be treated

alike.” City of Cleburne, Tex. v. Cleburne Living Center, 473 U.S. 432, 439 (1985), superseded

by statute other grounds as explained in Rios v. Paramo, 2016 WL 8731085, *41 (S.D. Cal. July

15, 2016). The Cleburne court further confirmed, however, that “(t)he general rule is that

legislation is presumed to be valid and will be sustained if the classification drawn by the statute

is rationally related to a legitimate state interest.” Id. at 440.

        In the instant case, not only have Oregon’s restaurants and taverns been unequally singled

out by the Governor, there is no rational basis to have done so. EO 20-65 arbitrarily places

crippling restrictions on Oregon’s various restaurants and taverns that it does not place on other

similarly situated commercial enterprises and completely removes any possibility of conducting

a substantial portion of any typical bar or restaurant operation, namely the ability of such

establishments to permit their patrons to enjoy food or drink on site, whether in indoor seating or

in outdoor seating. During the defined two week “freeze period” set forth by EO 20-65,

“restaurants, bars, taverns, brew pubs, wine bars, wineries, cafes, food courts, coffee shops, clubs

or other similar establishments that offer food or drink may not offer or allow on-premises

consumption of food or drink, inside or outside.” EO 20-65, ¶ 4 a. (1) (emphasis added). The

only method permissible for such businesses to stay in business is to offer take-out, drive

through, or delivery. However, similarly situated businesses whose businesses could and

sometimes do involve food and drink service (e.g. ordinary workplaces, government buildings,

health care facilities, child care facilities, emergency response activities, school-based food

programs) are expressly exempted. EO 20-65, ¶ 4 a. (2).



Page 7 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                  54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY          Document 4      Filed 11/20/20      Page 8 of 18




       There has been no apparent attempt by Defendant to articulate why this discrepancy in

treatment is warranted toward Plaintiffs or those whom Plaintiffs represent. This is particularly

striking when public reports indicate there appears to be no real data to show that Oregon

restaurants and bars pose any greater risk than any other business in Oregon.3 Yet, EO 20-65

differentiates between workplaces that serve food or drinks to employees, and restaurants and

bars. And just as significantly, the Oregon Health Authority’s recent COVID-19 Weekly Report,

published November 18, 2020, did not demonstrate any particular facts or data that linked recent

COVID-19 cases to restaurant or bar establishments in Oregon.4

       In addition, EO 20-65 is not rationally based in facts because it permits activities to take

place in ordinary residential homes that would be and now are barred in better ventilated

commercial structures like restaurants at the risk of criminal penalty to a restaurateur who

“knowingly” violates the Order. Restaurants are subject to commercial building code standards

in Oregon and must provide adequate ventilation for safe and sanitary airflow. Brandt Dec., ¶ 5.

It is not rationally based on the evidence to restrict, as EO 20-65 does, any dining indoors or

outdoors at a restaurant while permitting up to 6 persons of two different households to gather in




3
  See Is indoor dining safe? Oregon’s data can’t say, August 6, 2020, available at
https://www.opb.org/article/2020/08/07/bar-restaurant-coronavirus-safe-oregon/ (last visited
November 19, 2020) (“In our data, there is no clear evidence of significant transmission in bars
or restaurants,” Oregon state epidemiologist Dean Sidelinger said to members of the media in
July when a reporter asked if it was safe to keep bars open.). See also id. (So have barkeeps,
servers and their patrons in Oregon figured out how to safely gather indoors? Or is there a
different reason Oregon health officials aren’t seeing transmission in bars and restaurants?
“The fact is, we aren’t really quantifying it,” said Ann Thomas, a senior health advisor at the
Oregon Health Authority.).
4
  See COVID-19 Weekly Report, Oregon Health Authority, Oregon Public Health Division,
available at
https://www.oregon.gov/oha/PH/DISEASESCONDITIONS/DISEASESAZ/Emerging%20Respit
ory%20Infections/Weekly-COVID-19-Report.pdf (last visited November 20, 2020).


Page 8 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                 54164-78821 4814-5927-2914.6
            Case 3:20-cv-02017-YY         Document 4       Filed 11/20/20      Page 9 of 18




homes that are not subject to the stricter and safer mask-wearing (while not eating) and

ventilation guidelines under which restaurants operate.

          There is no rational basis for the restrictions in EO 20-65 that bar completely all indoor

and outdoor dining on site at a food or drink establishment.

                 b.      Improper Delegation.

          Plaintiffs are also likely to succeed on the merits of their Delegation claim. As recently

recognized by the Oregon Supreme Court, “the Governor's emergency powers under ORS

chapter 401 are limited by the state and federal constitutions. Therefore, although the state's

police powers include the power to impose reasonable public safety regulations, courts may

intervene if the regulations exceed constitutional limits.” Elkhorn Baptist Church v. Brown, 366

Or 506, 526 (2020). As Elkhorn recognizes while citing the United States Supreme Court:

          We say necessities of the case, because it might be that an acknowledged
          power of a local community to protect itself against an epidemic
          threatening the safety of all might be exercised in particular circumstances
          and in reference to particular persons in such an arbitrary, unreasonable
          manner, or might go so far beyond what was reasonably required for the
          safety of the public, as to authorize or compel the courts to interfere for
          the protection of such persons.

Jacobson v. Commonwealth of Massachusetts, 197 US 11, 28, 25 S Ct 358, 362, 49 L Ed 643

(1905).

          Under ORS 401.168(1), however, during a state of emergency the Governor “has

complete authority over all executive agencies of state government and the right to exercise,

within the area designated by the proclamation, all police powers vested in the state by the

Oregon Constitution in order to effectuate the purposes of this chapter.” (Emphasis added)

          This delegation of “all police powers of the state” necessarily goes too far in this case.

“[A]n exercise of the police power of the state * * * is within the legitimate sphere of the



Page 9 – PLAINTIFFS’ MOTION FOR TEMPORARY
         RESTRAINING ORDER
                                                                                    54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY          Document 4        Filed 11/20/20      Page 10 of 18




legislative power.” Hofer v. Carson, 102 Or 545, 548 (1922). By ceding all of the police powers

to the Governor, the legislative power has been improperly delegated to the Governor because

such police powers necessarily encompass matters within the legislature’s power.

        Under our Constitution, article 4, § 1, the power to make and declare laws,
        subject only to the initiative and referendum powers reserved to the people, is
        vested exclusively in the legislative assembly, and by article 3, § 1, the powers
        of government are divided into three departments, namely, the legislative, the
        executive, including the administrative, and the judicial, and each of said
        departments is prohibited from exercising any of the powers conferred upon
        either of the others. Under these provisions the Legislature cannot confer
        upon any person, officer, agency, or tribunal the power to determine what the
        law shall be. (Emphasis added)

Van Winkle v. Fred Meyer, Inc., 151 Or 455, 461–62, 49 P2d 1140, 1143 (1935). ORS

401.168(1) is an unconstitutional delegation of legislative authority on its face. It is the basis of

EO 20-65. Plaintiffs have shown likelihood of success on the merits of this claim.

                c.      Dormant Commerce Clause claim.

        The same holds for Plaintiffs’ claims under the Dormant Commerce Clause. As alleged

in the Complaint, EO 20-65 impermissibly burdens in-state commerce to the benefit of

commerce in neighboring states by requiring Plaintiffs’ customers or those who wish to become

Plaintiffs’ customers, to leave Oregon to be able to enjoy indoor or outdoor dining on premises

and burdens the entire food service industry supply chain within Oregon and to Oregon.

Plaintiffs ask that the Court take judicial notice of the current status of the states that border

Oregon, all of which appear to allow at least outdoor dining for restaurants at this time.5



5
 Washington permits outdoor dining with restrictions under Proclamation 20-25.8, see
https://www.governor.wa.gov/sites/default/files/proclamations/proc_20-25.8.pdf (last visited
November 19, 2020); Idaho permits indoor and outdoor dining under Governor Brad Little’s
November 13, 2020 order with restrictions, see https://coronavirus.idaho.gov/wp-
content/uploads/2020/11/stage-2-modified-order.pdf (last visited November 19, 2020);
California appears to permit at least some dine-in, outdoor dining, and take out for restaurants,
see https://covid19.ca.gov/industry-guidance/ (last visited November 19, 2020); and Nevada also

Page 10 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                    54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY          Document 4       Filed 11/20/20   Page 11 of 18




Burdening the businesses in Oregon, as well as their interstate supply lines is improper.

Plaintiffs are likely to succeed on the merits of this claim as well.

       d.      Takings Claims.

       The record also demonstrates likelihood of success on the merits for the Oregon statutory

and Fifth Amendment Takings claims. The critical statute for the Oregon statutory claim is ORS

433.411, which describes the powers of the Governor concerning public health emergencies. It

provides as follows:

               (1)    Upon the occurrence of a public health emergency, the
               Governor may declare a state of public health emergency as
               authorized by ORS 433.441 to 433.452 to protect the public health.

               (2)    A proclamation of a state of public health emergency must
               specify:

                       (a) The nature of the public health emergency;

                       (b) The political subdivision or geographic area subject to
                       the proclamation;

                       (c) The conditions that have brought about the public health
                       emergency; and

                       (d) The duration of the state of public health emergency, if
                       the duration is less than 14 days.

               (3)     During a public health emergency, the Governor may:

                       (a) Close, order the evacuation of or the decontamination of
                       any facility the Governor has reasonable cause to believe
                       may endanger the public health.

                       (b) Regulate or restrict by any means necessary the use,
                       sale or distribution of food, fuel, medical supplies,
                       medicines or other goods and services.


appears to allow indoor and outdoor dining under its Planning Guide for Food Establishments,
see https://media.southernnevadahealthdistrict.org/download/COVID-19/reopening/snhd-
reopening-planning-food-establishments.pdf (last visited November 19, 2020).


Page 11 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                  54164-78821 4814-5927-2914.6
        Case 3:20-cv-02017-YY         Document 4      Filed 11/20/20     Page 12 of 18




                      (c) Prescribe modes of transportation, routes and
                      destinations required for the evacuation of individuals or
                      the provision of emergency services.

                      (d) Control or limit entry into, exit from, movement within
                      and the occupancy of premises in any public area subject to
                      or threatened by a public health emergency if such actions
                      are reasonable and necessary to respond to the public health
                      emergency.

                      (e) Authorize pharmacists licensed under ORS chapter 689
                      to administer vaccines to persons who are three years of
                      age or older.

                      (f) Take any other action that may be necessary for the
                      management of resources, or to protect the public during a
                      public health emergency, including any actions authorized
                      under ORS 401.168, 401.185, 401.188 and 401.192.

               (4)      Nothing in ORS 433.441 to 433.452 limits the authority of
               the Governor to declare a state of emergency under ORS 401.165.
               If a state of emergency is declared as authorized under ORS
               401.165, the Governor may implement any action authorized by
               ORS 433.441 to 433.452.

               (5)    A proclamation of a state of public health emergency
               expires when terminated by a declaration of the Governor or no
               more than 14 days after the date the public health emergency is
               proclaimed unless the Governor expressly extends the
               proclamation for an additional 14-day period.

               (6)     When real or personal property is taken under power
               granted by this section, the owner of the property shall be
               entitled to reasonable compensation from the state.

ORS 433.441(1)-(6). (Emphasis added.)

       Defendant has seized and made unusable Plaintiffs’ real and personal property without

compensation Plaintiffs’ by forcing the limitations of EO 20-65 upon them, taking such property

for a public purpose or public use. Defendant has therefore placed the burden and cost for any

public benefit that EO 20-65 might create upon the shoulders of private businesses like those of

Plaintiffs and their members without any compensation for such taking. The toll of these actions


Page 12 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                 54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY          Document 4       Filed 11/20/20     Page 13 of 18




upon those in this industry is plainly provided for in the record. See Rosendahl Dec. ¶¶ 3-8;

Brandt Dec., ¶¶ 2-4; West Dec., ¶¶ 2-4.

       This represents a clear taking that should be compensated and, for the short term, placed

under a temporary restraining order so that Plaintiffs and those similarly situated do not continue

to unfairly bear the brunt of EO 20-65.

       2.      Plaintiffs are likely to suffer irreparable harm.

       Under any of the Claims that Plaintiffs bring, moreover, there is a substantial risk of

irreparable harm to Plaintiffs or to those whom they represent in this critical industry. The Ninth

Circuit has recognized that the threat of putting plaintiffs’ constituents “out of business” is a

sufficient basis to establish irreparable harm. See Los Angeles Memorial Coliseum Commission

v. National Football League, 634 F.2d 1197, 1202-03 (9th Cir. 1980) (“Other than the threat of

loss of revenues, the plaintiff did not demonstrate any threat of harm that would have supported a

finding of irreparable injury. * * * [Plaintiff did not] contend or show that loss of the Raiders as

a tenant threatened to put it or the Coliseum out of business.”). See Foremost Intern Torus, Inc.

v. Qantas Airways Ltd., 379 F. Supp. 88, 97 (D.Haw. 1974), aff’d, 525 F.2d 281 (9th Cir. 1975),

cert. denied, 429 U.S. 816, 97 S.Ct. 57, 50 L.Ed.2d 75 (1976) [“The danger that Foremost will

suffer irreparable injury before the CAB has investigated the charges of deceptive practices and

unfair methods of competition is very real. Foremost has established that the existence of its

business life as a competitor in the freewheeling tour market is threatened.” (Emphasis added.)]

See also Retail Imaging Management Group, LLC v. Fujifilm North America Corp., 841

F.Supp.2d 1189, 1195 (D.Or. 2012) (“In conclusion, the threatened destruction of a business

may, under certain circumstances, be sufficient to satisfy the requirement that a movant show a

‘likelihood of irreparable injury.’”). Moreover, conduct that requires an organization to divert



Page 13 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                  54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY         Document 4       Filed 11/20/20      Page 14 of 18




resources in disservice to its core mission “qualifies as sufficient irreparable harm.” Doe v.

Trump, 418 F. Supp. 3d 573, 599 (D. Or. 2019, Simon, J.).

       Evidence of irreparable harm is present in the evidence before the Court. Several hard-

hit Oregon restaurant ventures have already suffered substantial harm to their businesses since

the time the COVID-19 pandemic began. West Dec., ¶¶ 2-3 (detailing devastating revenue loss

of approximately $500,000 in revenue, reductions in employees, and lost sales). Under EO 20-

65, even if it is to be only two weeks, will cause additional irreparable harm that will only

increase should Defendant extent EO 20-65 longer. West Dec., ¶ 4 (anticipating unsustainable

losses of up to $100,000 over the next two weeks that if continued will result in business

closures). There is a substantial threat to the ongoing livelihood of longtime Oregon institutions,

such as the Old Spaghetti Factory locations in Oregon. Griffith Dec., ¶ 2. Its restaurant sales

have been down significantly when comparing November 2019 and November 2020, which

losses cannot continue to be sustained. Griffith Dec., ¶ 3. EO 20-65 will have a substantially

adverse impact that could include team members losing their jobs, training costs, reduced hours

that put financial pressure on employees, and sales reductions that might not permit reopening

without significant outside support. Griffith Dec., ¶ 3. The longer EO 20-65 remains in place

the harder it will be to reopen at all. Rosendahl Dec., ¶ 7. This creates the very real possibility,

even likelihood that businesses will close.

       In addition, the upcoming Thanksgiving week is a critical time for Oregon restaurants to

be open to the fullest extent possible. As the record shows, Plaintiffs’ representatives need to be

open for this week to employ and pay their employees and staff during a traditionally busy week

in the restaurant business. Brandt Dec., ¶ 6. The harm presented here will only grow if EO 20-

65 is expanded beyond two weeks, which is expressly written into the text of this Order as being



Page 14 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                  54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY         Document 4       Filed 11/20/20     Page 15 of 18




within Defendant’s sole power to do. EO 20-65, ¶ 1 (“This Executive Order is effective

Wednesday November 18 through Wednesday December 2, unless extended or terminated

earlier by the Governor.”).

       3.      The balance of equities tips in Plaintiffs’ favor.

       As noted above, when the government is a party, the last two factors of the injunction

analysis merge. Drakes Bay Oyster Co., 747 F.3d at 1092; Index Newspapers LLC, -- F.Supp. 3d

--, 2020 WL 4883017, *26. Even so, there are important points to distinguish as to each factor.

“Under the ‘balance of equities’ analysis, a court must ‘balance the competing claims of injury’

and ‘consider the effect on each party of the granting or withholding of the requested relief.’”

Don’t Shoot Portland v. City of Portland, 465 F. Supp. 3d 1150, 1156 (D.Or., Hernandez, J.)

(quoting Winter, 555 U.S. at 24, 129 S. Ct. 365 (internal quotation marks omitted)). If the

alleged government action violates federal law, “the public interest factor generally weighs in

favor of the plaintiff.” Doe, 418 F. Supp. 3d at 599

       It goes without saying that the COVID-19 pandemic has impacted almost every sector of

life for Oregonians. However, EO 20-65 inequitably shifts a disproportionate share of the

burden onto the restaurant industry, Plaintiffs, and those whom Plaintiffs represent. As noted

above, EO 20-65 does not treat food and drink business equally in terms of food and beverage

services even if they offer substantially similar services. EO 20-65 renders useless the

substantial capital commitment and effort that has been put into outdoor dining facilities in

reliance on the idea that at least outdoor dining would remain an available option. Rosendahl

Dec., ¶ 5 (over $5,000 spent to modify indoor and outdoor spaces); Brandt Dec., ¶ 3 (ORLA

members have placed substantial investment into indoor and outdoor dining facilities).

///



Page 15 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                 54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY           Document 4       Filed 11/20/20      Page 16 of 18




        Simply put, the burden that EO 20-65 places on Plaintiffs and their members is

disproportionately high such that the enforcement of this Order should be temporarily restrained.

        4.      A TRO and Preliminary Injunction are in the public’s best interests.

        “The public interest inquiry primarily addresses impact on non-parties rather than

parties.” League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752

F.3d 755, 766 (9th Cir. 2014) (internal quotation marks omitted). As was discussed in another

case within this District, “it is always in the public interest to prevent the violation of a party's

constitutional rights.” Index Newspapers LLC, 2020 WL 4883017, at *26 (Quoting Melendres v.

Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quotation marks omitted) (granting an injunction

under the Fourth Amendment)).

        Plaintiffs here have pleaded several claims that pertain to their rights under the

Constitution, including claims for violations of due process, equal protection, and claims under

the Dormant Commerce Clause. Preventing these continued violations imposed by EO 20-65 on

not only Plaintiffs but all those similarly situated to Plaintiffs, and indeed the general public in

Oregon as a whole, are in the public’s best interest. This is particularly so where the reasons for

the restrictions are not supported by a rational basis.

///

///

///

///

///

///

///



Page 16 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                                     54164-78821 4814-5927-2914.6
        Case 3:20-cv-02017-YY         Document 4      Filed 11/20/20     Page 17 of 18




                                        CONCLUSION

       Plaintiffs request the Court issue a temporary restraining order and an order requiring

Defendant to appear and show cause why a preliminary injunction should not issue.


       DATED this 20th day of November, 2020.

                                           JORDAN RAMIS PC



                                           By: s/ Edward H. Trompke
                                               Edward H. Trompke, OSB #843653
                                               ed.trompke@jordanramis.com
                                               Joseph A. Rohner IV, OSB #064919
                                               joseph.rohner@jordanramis.com
                                               Christopher K. Dolan, OSB #922821
                                               chris.dolan@jordanramis.com
                                               Two Centerpointe Dr 6th Flr
                                               Lake Oswego OR 97035
                                               Telephone: (503) 598-7070
                                               Telephone: (503) 598-7070
                                               Facsimile: (503) 598-7373

                                                 Attorneys for Plaintiffs Oregon Restaurant and
                                                 Lodging Association and Restaurant Law
                                                 Center

                                                 Angelo I. Amador (Pro Hac Vice Admission
                                                 Pending)
                                                 aamador@restaurant.org
                                                 RESTAURANT LAW CENTER
                                                 2055 L Street, NW, Suite 700
                                                 Washington, DC 20036
                                                 Telephone: (202) 492-5037
                                                 Facsimile: (202) 331-2429

                                                 Attorney for Plaintiff Restaurant Law Center




Page 17 – PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER
                                                                               54164-78821 4814-5927-2914.6
         Case 3:20-cv-02017-YY         Document 4       Filed 11/20/20     Page 18 of 18




                              CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2(b), 26-3(b),

54-1(c), or 54-3(e) because it contains 4,917 words, including headings, footnotes, and

quotations, but excluding the caption, table of contents, table of cases and authorities, signature

block, exhibits, and any certificates of counsel.


       DATED: November 20, 2020.

                                                         s/ Edward H. Trompke
                                                         Edward H. Trompke, OSB #843653
                                                         ed.trompke@jordanramis.com
                                                         Joseph A. Rohner IV, OSB #064919
                                                         joseph.rohner@jordanramis.com
                                                         Attorneys for Plaintiffs Oregon Restaurant and
                                                         Lodging Association and Restaurant Law Center

                                                         Angelo I. Amador (Pro Hac Vice Admission
                                                         Pending)
                                                         aamador@restaurant.org
                                                         Attorney for Plaintiff Restaurant Law Center




Page 1 – CERTIFICATE OF COMPLIANCE
                                                                                  54164-78821 4814-5927-2914.6
